     Case 1:19-cv-12042-WGY Document 67 Filed 10/27/20 Page 1 of 24




                    UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS

                                       )
MARK HAYES,                            )
                                       )
                     Plaintiff,        )
                                       )          CIVIL ACTION
               v.                      )          NO. 19-12042-WGY
                                       )
MASSACHUSETTS BAY TRANSPORTATION       )
AUTHORITY and IXP CORPORATION,         )
                                       )
                     Defendants.       )
                                       )



YOUNG, D.J.                                        October 27, 2020

                         MEMORANDUM AND ORDER

I.   INTRODUCTION

     This case revolves around an inflammatory comment uttered

in a public work setting: “She should go back to Africa.”         The

speaker and plaintiff, Mark Hayes (“Hayes”), was referring to a

protester appearing on the television at his office.        A minor

ruckus ensued in his office, which was the 911 call center of

the Massachusetts Bay Transportation Authority (“MBTA”) police

department.   Shortly afterward Hayes was fired, and he now sues

the MBTA and his direct employer, the contractor IXP Corporation

(“IXP”), for violation of his free speech rights.

     Hayes himself acknowledges that his remark, heard out of

context, would reasonably be taken as racist.       Indeed, the “go


                                   1
         Case 1:19-cv-12042-WGY Document 67 Filed 10/27/20 Page 2 of 24



back to Africa” epithet has a long and ugly history in this

country and in Massachusetts.1         Yet Hayes maintains that his

subjective intent was not racist.          The protester on TV was a

refugee from the Democratic Republic of Congo and naturalized

United States citizen, and she had voiced a harsh and vulgar

criticism of U.S. immigration policies.          His comment “had

nothing to do with the color of her skin,” he avers, and he

“would have felt the same thing” if the protester had been “from

France or Sweden or Canada.”2

     From a legal standpoint, nothing turns on whether Hayes

harbored subjective racist intent.          The Court need not determine

whether the comment was racist, since even offensive and bigoted

statements may enjoy First Amendment protection.            Nor is it the

role of this Court to decide whether Hayes should have been

fired for this incident.        Rather, the sole question before this

Court is whether Hayes’ termination violated his right of free

speech.     To decide this matter, Supreme Court precedent requires



     1 See, e.g., Katie Rogers, The Painful Roots of Trump’s ‘Go
Back’ Comment, N.Y. Times (July 16, 2019),
https://www.nytimes.com/2019/07/16/us/politics/aoc-trump-tlaib-omar-
pressley.html; John R. Ellement, Two Brothers Face Civil Rights
Charges After Attack on Black Man Outside Dracut Store, Boston
Globe (Dec. 4, 2019), https://www.bostonglobe.com/metro/2019/12/04/two-
brothers-face-civil-rights-charges-after-alleged-attack-black-man-outside-
dracut-store/ni3Tfjsr7fUNjpKdvBUNTI/story.html; United States v. Three
Juveniles, 886 F. Supp. 934, 939 (D. Mass. 1995) (Saris, J.).
     2 Aff. Lucas Newbill, Ex. 9, Dep. Mark P. Hayes 168:18-22,
ECF No. 55-9.

                                       2
     Case 1:19-cv-12042-WGY Document 67 Filed 10/27/20 Page 3 of 24



weighing the public employee’s interest in making the comment

against the employer’s interest in an efficient and harmonious

workplace environment.    This balancing is intensely fact-bound,

since it involves determining the precise nature of the

conversation at issue and the true motivations of the employer

who fired him.

    On this record, there are triable questions of fact that

preclude summary judgment on the free speech issue.        First, the

parties dispute whether Hayes was venting to himself (or perhaps

at the TV, as statedin his deposition) or, rather, having a

conversation with his colleagues in the office.        His First

Amendment interest in venting is negligible, but much less so if

he was genuinely conversing with others.      More important, First

Circuit precedent suggests that it is the employer’s “true

motivation for firing” Hayes that matters.       Mihos v. Swift, 358

F.3d 91, 103 (1st Cir. 2004).     The parties dispute whether (as

the MBTA and IXP assert) Hayes was fired to protect the

workplace from disruption and to enforce its own policies or (as

Hayes argues) in retaliation against his unpopular political

speech.   If in fact the motivation was the former, Hayes would

likely lose; where it the latter, he would likely win.         Such

factfinding cannot be done at the summary judgment stage.




                                   3
     Case 1:19-cv-12042-WGY Document 67 Filed 10/27/20 Page 4 of 24



    A.      Procedural History

    On September 6, 2019, Hayes filed a complaint against IXP

and the MBTA in Massachusetts Superior Court.       Notice Removal,

Ex. C, Compl., ECF No. 1-3.       The case was removed by the MBTA to

this Court on October 1, 2019.      ECF No. 1.   Hayes filed an

amended complaint on December 13, 2019.      Am. Compl., ECF No. 22.

On January 2, 2020, after briefing and oral argument, the Court

granted in part and denied in part the defendants’ motions to

dismiss.     Order, ECF No. 25.

    On March 23, 2020, both defendants moved for summary

judgment.     MBTA’s Mot. Summ. J., ECF No. 38; Mem. Supp. MBTA’s

Mot. Summ. J. (“MBTA’s Mem.”), ECF No. 39; IXP’s Mot. Summ. J.,

ECF No. 43; Mem. Supp. IXP’s Mot. Summ. J. (“IXP’s Mem.”), ECF

No. 44.     Hayes opposed the motions.    Pl.’s Consolidated Mem.

Opp’n Mots. Summ. J. IXP & MBTA (“Opp’n), ECF No. 53.         After

hearing oral argument on May 14, 2020, the Court disposed of

some ancillary claims and took the free speech claims under

advisement.     Electronic Clerk’s Notes, ECF No. 61.     These claims

-- counts I (federal free speech), II (state free speech), and

XII (wrongful termination because of protected speech) of the

amended complaint -- are now the only claims pending before the

Court.    See Am. Compl. ¶¶ 245, 247, 272.




                                    4
       Case 1:19-cv-12042-WGY Document 67 Filed 10/27/20 Page 5 of 24



       B.   Undisputed Facts

       The MBTA contracted with IXP in 2017 to provide call-taking

and dispatch services for the MBTA Police Department.           Def.

MBTA’s Statement Undisputed Material Facts Supp. Mot. Summ. J.

(“MBTA’s Facts”) ¶ 2, ECF No. 40.        Hayes was an at-will employee

hired by IXP as a dispatcher on November 6, 2017, working in the

MBTA Police Department’s headquarters located at 240 Southampton

Street in Boston.     Id. ¶¶ 3-4; Statement Facts IXP’s Mot. Summ.

J. (“IXP’s Facts”) ¶ 3, ECF No. 45.

       All 911 calls that involve incidents on MBTA property

anywhere in the state, along with other routine or emergency

calls, are transferred to the MBTA Police Department

communications center where Hayes worked.         MBTA’s Facts ¶ 11.

The call taker processes incoming calls and relays the

information via a computer aided dispatch (CAD) system to the

dispatcher, who then communicates with the relevant police

officers or emergency responders.        Id. ¶¶ 11-13.    “If the call

is such an emergency that it requires an immediate response

before it can be entered into the CAD system, the information is

communicated verbally by the call-taker calling out to the

dispatcher.”    Id. ¶ 13.    Latoya Boman (“Boman”) was another IXP

employee in the same office performing dispatch functions.              Id.

¶ 8.   Hayes was the “main” or “No. 1” dispatcher and Boman was a



                                     5
          Case 1:19-cv-12042-WGY Document 67 Filed 10/27/20 Page 6 of 24



call taker.       Id. ¶ 10.    Hayes is white and Boman is African-

American.       Id. ¶ 9.

      Both Hayes and Boman worked the overnight shift on August

3-4, 2018.       Id. ¶ 25.    While at work on the morning of August 4,

2018, Hayes watched a news segment on the television in the

office.      Id. ¶ 27.3     Though the television was supposed to be on

mute so as not to distract the employees performing emergency

services, Hayes “heard every word” of the news segment.              Id. ¶¶

26-27.      The segment featured Therese Patricia Okoumou, a

naturalized U.S. citizen originally from the Democratic Republic

of Congo, who had climbed the Statue of Liberty on July 4th to

protest U.S. immigration policies.           Id. ¶¶ 28, Pl.’s Resp.

MBTA’s Facts ¶ 32, ECF No. 56.          “The broadcast showed Ms.

Okoumou chanting: ‘America, you [beep], you drug addicts, you

KKK, you fascist USA;’” Hayes believed the beeped out word to be

‘motherfuckers.’”          MBTA’s Facts ¶ 28 ; see also Aff. Lucas

Newbill, Ex. 9, Dep. Mark P. Hayes (“Hayes Dep.”) 54:4-19, ECF

No. 55-9.

      Watching this news segment, Hayes commented: “If she hates

America so much, she should go back to Africa.”             MBTA’s Facts ¶

29.   That statement (the “Statement”) set in motion the ensuing



      3The parties dispute whether Hayes was on duty at the time
of the incident. See ECF Nos. 64, 65. That dispute is
immaterial to the resolution of this case.

                                        6
     Case 1:19-cv-12042-WGY Document 67 Filed 10/27/20 Page 7 of 24



events that led to this litigation.      Boman remarked that Hayes’

comment was “racist,” leading David Albanese (“Albanese”), an

MBTA lieutenant, quickly to shut down the conversation.         Id. ¶¶

30, 36.   Hayes later explained that he was “upset” by the news

report and, in making the Statement, “wasn’t speaking with

anyone in particular” and “was not having a conversation” but

rather he “needed to vent.”    Id. ¶ 32.    By way of analogy, he

compared his verbal reaction to “when you watch a football game

and you’re yelling at the TV.”     Id.   The relevant portion of

Hayes’ deposition reads as follows:

    Q. And so you knew when you said [the Statement] that
    to the hearer, it would sound like a racist comment?
    A. No. That was not part of my thinking at all.
    Q. Because you just weren’t thinking about it at the
    time?
    A. I wasn’t speaking with anyone in particular. I was
    not having a conversation. Ms. Bo[m]an was not even
    at her station. She was behind me. I was speaking
    actually, like, you know when you watch a football
    game and you’re yelling at the TV, and I was not --
    Q. And that’s what you were doing while you were at
    work on the morning of August 4?
    A. Is what I was doing --
    Q. Yelling at the TV?
    A. I wasn’t yelling at the TV. I made a -- a analogy
    like when you’re watching a football game and you make
    comments to the TV set.

Hayes Dep. 117:22-118:16; see also id. at 153:24-154:14 (Hayes

affirming that he was “pretty much” talking to the TV because




                                   7
         Case 1:19-cv-12042-WGY Document 67 Filed 10/27/20 Page 8 of 24



the protester’s remarks had upset him and he “needed to vent a

little bit”).4

     Lt. Albanese reported the incident to the MBTA Police

Department’s deputy chief, Preston Horton, that same day, who

quickly forwarded the report to Harry Marshall and Stephanie

Brown, IXP’s project and on-site managers, commenting: “FYI:

action should be taken for this inappropriate comment.”             Aff.

Preston Horton (“Horton Aff.”), Ex. D., Email from Preston

Horton to Stephanie Brown & Harry Marshall (Aug. 4, 2018), ECF

No. 41-4; MBTA’s Facts ¶¶ 40-42.           Deputy Chief Horton also

alerted Superintendent Richard Sullivan of the MBTA Police

Department, who informed IXP management the following day that

Hayes must “be removed from the schedule and not work at the

MBTA police department” pending review of the incident.             MBTA

SOF ¶ 42.      Boman also reported the incident to IXP management

the next day.      Id. ¶ 43.    On August 6, 2018, Harry Marshall of

IXP informed Deputy Chief Horton that, “after review of IXP

employee statements and follow-up conversations with Dispatcher

Hayes, we have deemed the incident and behavior under review to

be inconsistent with IXP’s Code of Conduct and established



     4 Hayes further stated that, had he been given the
opportunity to do so, he would have apologized to Boman because
he “know[s] the history of ‘go back to Africa’” and “wanted to
be crystal clear that that was not my intent.” Hayes Dep.
153:8-20.

                                       8
      Case 1:19-cv-12042-WGY Document 67 Filed 10/27/20 Page 9 of 24



policies and egregious enough to merit dismissal from IXP.”            Id.

¶ 44; Horton Aff., Ex. F., Email from Harry Marshall to Preston

Horton (Aug. 6, 2018), ECF No. 41-6.       Marshall also called Hayes

on that same day to inform he was being fired.        IXP’s Facts ¶¶

45-47.

      The parties dispute whether MBTA had the contractual

authority to order IXP to fire Hayes.       Pl.’s Resp. Def. IXP’s

Facts ¶ 52, ECF No. 49.     IXP states that the firing was not

MBTA’s decision, but rather that it “decided to terminate Hayes

based on its own policies and judgment.”        IXP’s Facts ¶ 44.      It

explains that its investigation determined “that Hayes’ comment

and conduct was offensive and disruptive,” “was likely to

continue to disrupt IXP’s operations,” and that “that Hayes’

comment and conduct was inconsistent with IXP’s duties and

culture.”   Id. ¶¶ 37-44.

II.   ANALYSIS

      The Court will first set forth the summary judgment

standard of review and then take up a preliminary question,

whether IXP (the private contractor that was Hayes’ direct

employer) can be sued under a state action theory.         After

disposing of that question, the Court will turn to the meat of

this case -- the free speech issues.




                                    9
     Case 1:19-cv-12042-WGY Document 67 Filed 10/27/20 Page 10 of 24



    A.     Standard of Review

    Summary judgment is appropriate when “there is no genuine

issue as to any material fact, and . . . the moving party is

entitled to judgment as a matter of law.”       Saunders v. Town of

Hull, 874 F.3d 324, 326 (1st Cir. 2017) (citing Fed. R. Civ. P.

56(c)).   To avoid summary judgment, an issue of material fact

“must be sufficiently open-ended to permit a rational factfinder

to resolve the issue in favor of either side.”        National

Amusements, Inc. v. Town of Dedham, 43 F.3d 731, 735 (1st Cir.

1995).    The moving party bears the initial burden of showing, at

least, “that there is an absence of evidence to support the

nonmoving party’s case.”    Sands v. Ridefilm Corp., 212 F.3d 657,

661 (1st Cir. 2000) (citing Celotex Corp. v. Catrett, 477 U.S.

317, 325 (1986)).    If this is done, the burden shifts to the

nonmoving party to show that a trier of fact could reasonably

find in her favor.    Id.   The Court must examine the entire

record in the light most favorable to the nonmoving party and

draw all reasonable inferences in her favor.        Id.   An inquiring

court is not obliged either ‘to draw unreasonable inferences or

credit bald assertions [or] empty conclusions.’        Theriault v.

Genesis HealthCare LLC, 890 F.3d 342, 348 (1st Cir. 2018)

(alteration in original) (quoting Cabán Hernández v. Philip

Morris USA, Inc., 486 F.3d 1, 8 (1st Cir. 2007)).



                                   10
      Case 1:19-cv-12042-WGY Document 67 Filed 10/27/20 Page 11 of 24



      B.   State Action

      IXP, a private contractor for the MBTA, was Hayes’ direct

employer and argues that therefore it cannot be sued under 42

U.S.C. § 1983, which reaches only state action.         IXP’s Mem. 7-

10.   The Supreme Court has explained that a private entity can

qualify as a state actor under a few limited circumstances that

include: “(i) when the private entity performs a traditional,

exclusive public function; (ii) when the government compels the

private entity to take a particular action; or (iii) when the

government acts jointly with the private entity.”         Manhattan

Community Access Corp. v. Halleck, 139 S.Ct. 1921, 1929 (2019)

(citations omitted).

      Hayes asserts that all three of these categories are

applicable to IXP, but the Court need only consider the second

one, state compulsion.     “[A] State normally can be held

responsible for a private decision only when it has exercised

coercive power or has provided such significant encouragement,

either overt or covert, that the choice must in law be deemed to

be that of the State.”     Blum v. Yaretsky, 457 U.S. 991, 1004

(1982).    IXP contends that there was no compulsion.        It relies

on Mead v. Independence Ass’n, in which the First Circuit held

that there was no compulsion even when a state agency “directed”

a private corporation to replace an administrator of its

assisted living centers.     684 F.3d 226, 230-32 (1st Cir. 2012).

                                    11
     Case 1:19-cv-12042-WGY Document 67 Filed 10/27/20 Page 12 of 24



Mead, however, is inapposite because the private company was not

working for the state -- the agency issued its direction as a

regulator and licensor, not as a boss.

    Here, in contrast, IXP was under contract with the MBTA.

The MBTA’s Request for Proposal states that “[i]f the MBTA has

issues with the performance of any of [IXP]’s employees, the

MBTA can request, in writing, that the employee be . . . removed

from their job by [IXP].”     Aff. Harry Marshall, Ex. D, Contract

47, ECF No. 46-4; id. (“[T]he MBTA can proceed directly to

request dismissal of any of [IXP]’s employees”); see id. at 5

(MBTA Terms and Conditions providing that the Request for

Proposal may be consulted to interpret the contract).         IXP was

ordered to take action by both Deputy Chief Horton and by

Superintendent Richard Sullivan of the MBTA Police Department,

who wrote to IXP that Hayes must “be removed from the schedule

and not work at the MBTA police department” pending his review

of the incident.   MBTA’s Facts ¶ 40-42.      That was a demand for

suspension pending review, not outright termination, but it

certainly implied that, if the initial report turned out to be

factually correct after review, Hayes ought be fired.         It seems

almost beyond doubt that the MBTA “provided such significant

encouragement, either overt or covert, that the choice must in

law be deemed to be that of the State.”       Blum, 457 U.S. at 1004.



                                   12
      Case 1:19-cv-12042-WGY Document 67 Filed 10/27/20 Page 13 of 24



      Moreover, unlike in Mead where the state agency directed

that the plaintiff be removed from just one of the plaintiff’s

fifteen administrative roles, 684 F.3d at 232, Hayes’ sole

duties at IXP were tied to the MBTA contract.         Removing Hayes

from the MBTA contract meant, as a practical matter, letting him

go.   This case is more analgous to Vazquez v. Lopez-Rosario, in

which the First Circuit found state action when the plaintiff’s

“dismissal came at the insistence of the Board of Governors of a

state agency, an agency which had retained the power in its

contract to demand the dismissal of ‘key personnel.’”          134 F.3d

28, 33 n.2 (1st Cir. 1998).      Accordingly, the Court rules that

IXP was a state actor with respect to its firing of Hayes.

      C.   First Amendment Claim -- Pickering Test

      The First Circuit wields a three-part test to decide

“whether an adverse employment action against a public employee

violates her First Amendment free speech rights.”         Decotiis v.

Whittemore, 635 F.3d 22, 29 (1st Cir. 2011) (footnote omitted).

“First, a court must determine ‘whether the employee spoke as a

citizen on a matter of public concern.’”        Id. (quoting Curran v.

Cousins, 509 F.3d 36, 45 (1st Cir. 2007); Garcetti v. Ceballos,

547 U.S. 410, 418 (2006)).      “Second, the court must ‘balance . .

.   the interests of the [employee], as a citizen, in commenting

upon matters of public concern and the interest of the State, as

an employer, in promoting the efficiency of the public services

                                    13
     Case 1:19-cv-12042-WGY Document 67 Filed 10/27/20 Page 14 of 24



it performs through its employees.’”      Id. (omission in original)

(quoting Curran, 509 F.3d at 44; Pickering v. Board of Educ.,

391 U.S. 563, 568 (1968)).     “Third, the employee must ‘show that

the protected expression was a substantial or motivating factor

in the adverse employment decision.’” Id. (quoting Curran, 509

F.3d at 45).

     Here, only the second prong -- the Pickering balancing test

-- is genuinely in dispute, since the defendants do not

challenge that Hayes was speaking as a citizen on a matter of

public concern or that the Statement was a motivating factor in

his termination.5    Rather, the controversy is whether Hayes’ free

speech interests are outweighed by the MBTA’s efficiency

interests.     “In assessing the government’s interest in allaying

disruption and inefficiencies in the workplace, a court should

include in its considerations (1) ‘the time, place, and manner

of the employee’s speech,’ and (2) ‘the employer’s motivation in

making the adverse employment decision.’”       Decotiis, 635 F.3d at

35 (quoting Davignon v. Hodgson, 524 F.3d 91, 104 (1st Cir.

2008)).   “[T]he Pickering balancing test requires a hard look at

the facts of the case, including the nature of the employment

and the context in which the employee spoke.”        Id.



     5 The MBTA notes that, although it does not concede that
Hayes was its employee, it assumes for purposes of this motion
that he was. MBTA’s Mem. 5 n.3.

                                   14
        Case 1:19-cv-12042-WGY Document 67 Filed 10/27/20 Page 15 of 24



       The Court concludes that factual disputes preclude summary

judgment in this case.       Beginning with Hayes’ interest, the

record is somewhat unclear as to the audience for his

inflammatory comment.       By his own account, he was essentially

talking to himself -- or, perhaps, to the television, like a fan

groaning when his football team fumbles the ball.           In his

deposition, Hayes explained that he “wasn’t speaking with anyone

in particular” and “was not having a conversation” but was

simply “vent[ing].”       Hayes Dep. 118:4-5, 154:12.      If that is

taken as the whole story, then his interest in such random

commentary is miniscule.       Yet that may be reading too much into

his description.      Hayes argues that he was in essence

“complaining to everyone in the room” about the news segment and

his remark was “a form of communication without directly

speaking to anyone in particular -- much like someone on a soap

box.”     Pl.’s Resp. Def. IXP’s Facts ¶ 9.       A reasonable

factfinder could agree with Hayes and find some free speech

interest, similar to the “private conversation with another

employee” in Rankin v. McPherson, 483 U.S. 378, 389 (1987).

       In Rankin, the Supreme Court ruled that the First Amendment

protected an employee’s comments (after a news bulletin) wishing

that President Reagan’s would-be assassin had succeeded.             Id. at

392.    Hayes relies on that case to the point of calling this one

“Rankin Part II,” Opp’n 11, yet there are grounds to distinguish

                                      15
       Case 1:19-cv-12042-WGY Document 67 Filed 10/27/20 Page 16 of 24



the two.    This leads to the other side of the scale: the

governmental interest in suppressing speech of this sort.

Rankin was a peculiar case in which it was “undisputed” that the

plaintiff was fired “based on the content of her speech”; “there

[was] no evidence that it interfered with the efficient

functioning of the office”; and the employer “was evidently not

afraid that [the plaintiff] had disturbed or interrupted other

employees.”    Id. at 389-90 (emphasis in original).         Rankin

affirmed that governmental employers have a strong interest in

suppressing a “statement [that] impairs discipline by superiors

or harmony among co-workers, has a detrimental impact on close

working relationships for which personal loyalty and confidence

are necessary, or impedes the performance of the speaker’s

duties or interferes with the regular operation of the

enterprise.”     Id. at 388 (citing Pickering, 391 U.S., at 570–

73).

       Here, unlike in Rankin, there is ample evidence in the

record that Hayes’ comment disturbed other employees and could

have disrupted the efficiency and harmony of the workplace.              See

Waters v. Churchill, 511 U.S. 661, 681 (1994) (explaining that

the “potential disruptiveness” of a nurse’s comments to another

nurse discouraging her from transferring to the obstetrics

department “was enough to outweigh whatever First Amendment

value the speech might have had”).        Hayes’ remark caused a small

                                     16
      Case 1:19-cv-12042-WGY Document 67 Filed 10/27/20 Page 17 of 24



commotion in the office and certainly could have impaired the

smooth workings of the communications center going forward.             If

Hayes were fired on that basis, the employers’ interest in

efficiency would more than counterbalance his own in making such

comments in the workplace.

      Yet the motivations of the MBTA and IXP in firing Hayes are

genuinely disputed here.     IXP claims that it “decided to

terminate Hayes based on its own policies and judgment,”

determining “that Hayes’ comment and conduct was offensive and

disruptive,” “was likely to continue to disrupt IXP’s

operations,” and “that Hayes’ comment and conduct was

inconsistent with IXP’s duties and culture.”         IXP’s Facts ¶¶ 37-

44.   Hayes argues that “there is a genuine issue of material

fact [whether] IXP terminated [him] because of the content of

his speech rather than any perceived disturbance to their

operations, which is a question for the jury.”         Opp’n 15.    The

Court agrees with Hayes that a reasonable jury could find that

Hayes was fired because of the content of his speech, and

therefore summary judgment is inappropriate.

      IXP seemingly offers two general reasons for the firing:

“IXP determined that Hayes’ comment and conduct was offensive

and disruptive.”    IXP’s Facts ¶ 39.     If IXP and the MBTA acted

to prevent workplace disruption, then Hayes’ free speech rights

were not violated.     If, however, the employers’ motivation was

                                    17
     Case 1:19-cv-12042-WGY Document 67 Filed 10/27/20 Page 18 of 24



simple disagreement with the content of his speech -- that his

comment was “offensive” –- then Hayes’ speech was protected by

the First Amendment, as was the employee’s offensive comment in

Rankin expressing desire that President Reagan be assassinated.

As the Supreme Court explained, “[v]igilance is necessary to

ensure that public employers do not use authority over employees

to silence discourse, not because it hampers public functions

but simply because superiors disagree with the content of

employees’ speech.”    Rankin, 483 U.S. at 384.

    Precedent from the First Circuit’s Mihos decision

illustrates the point.    There, the Acting Governor of

Massachusetts fired two members of the Massachusetts Turnpike

Authority because of their votes postponing a toll increase.

358 F.3d at 96-97.    The First Circuit held that the fired

employees stated a claim for violation of their First Amendment

right to free speech (in the form of votes), explaining:

    [I]f Swift fired Mihos because she was concerned that
    the tangible results of his vote would negatively
    affect the efficient functioning of government
    services and the financial standing of the Turnpike
    Authority, she would have weighty interests on her
    side of the Pickering scale. On the other hand, if
    Swift fired Mihos in a retaliatory fit of pique
    because she disagreed with his vote and wished to
    punish him, she would have no legitimate governmental
    interests on her side of the scale. Indeed, Swift’s
    true motivation for firing Mihos for his vote is a
    core issue in this case.




                                   18
     Case 1:19-cv-12042-WGY Document 67 Filed 10/27/20 Page 19 of 24



Id. at 103 (footnote omitted) (emphasis supplied).6

     Here, there is enough evidence in the record to permit a

reasonable jury to find that the employers’ “true motivation”

for firing Hayes was their disagreement with the content of his

speech, rather than the potential workplace disruption it would

cause.   For instance, Harry Marshall, IXP’s project manager who

fired Hayes, stated that he did not call any other employees in

the room before terminating Hayes.        Aff. Lucas Newbill, Ex. 2,

Dep. Harry Marshall 38:5, ECF No. 55-2.        Moreover, Boman had

emailed a manager at IXP stating that “I was bothered at the

moment the comment was made, but I am okay now.”        Aff. Harry

Marshall, Ex. G, Email from Latoya Boman to Stephanie Brown

(Aug. 6, 2018) 2, ECF No. 46-7.      Hayes also claims that he “was

never given the opportunity” to apologize to Boman and would

have done so.   Hayes Dep. 153:4.       Those facts, if believed by

the jury and interpreted in a light favorable to Hayes, might

give rise to an inference that IXP was not genuinely interested

in the actual or potential effects of Hayes’ behavior on the



     6 It is true that the First Circuit has since observed that
Mihos has been undermined by the Supreme Court’s holding that
“the First Amendment shields from discipline the expressions
employees make pursuant to their professional duties.” Eves v.
LePage, 842 F.3d 133, 143 (1st Cir. 2016) (quoting Garcetti, 547
U.S. at 426). Yet that affects only the votes-as-speech aspect
of Mihos’ reasoning. The holding that a First Amendment
retaliation claim turns on the employer’s true motivation
remains good law.

                                   19
     Case 1:19-cv-12042-WGY Document 67 Filed 10/27/20 Page 20 of 24



workplace dynamics, but rather objected to the content of the

comment itself.   In addition, a jury could draw such an

inference from the direct involvement of the Superintendent and

Deputy Chief of the MBTA Police Department.       The record does not

disclose whether these senior officials would typically be

involved in disciplinary action for disruptive behavior of IXP

employees.   To the extent that such involvement was atypical, a

jury might conclude that their intervention against Hayes was

spurred by the content of his speech rather than its effect on

the workplace.7

     In short, the defendants’ true motivations in firing Hayes

are subject to genuine dispute.      Was there an impermissible

retaliatory motive related to the content of the speech and, if

so, was it a but-for cause of Hayes’ firing?        These are



     7 Hayes next argues that Supreme Court precedent required
IXP to “conduct[] a reasonable investigation and ma[k]e a
correspondingly reasonable determination that Plaintiff’s
continued employment would have imperiled their operations.”
Opp’n 16 (citing Waters, 511 U.S. at 677-78). Yet Waters
forbids “[o]nly procedures outside the range of what a
reasonable manager would use.” 511 U.S. at 678. The undisputed
facts show that Marshall received statements from two employees
present during Hayes’ Statement (though he did not call them)
and called Hayes, who did not deny making the Statement. IXP’s
Facts ¶¶ 31, 34. That cannot be deemed unreasonable. In any
case, the Supreme Court emphasized that Waters concerned the
procedural duties of an employer in assessing a hearsay report
of a conversation that was disputed. 511 U.S. at 677-78.
Nothing significant about the Statement is disputed, so nothing
turns on the precise procedures IXP used in determining the
facts of the incident.

                                   20
       Case 1:19-cv-12042-WGY Document 67 Filed 10/27/20 Page 21 of 24



questions for the jury.      See Nieves v. Bartlett, 139 S.Ct. 1715,

1732 (2019) (citing Hartman v. Moore, 547 U.S. 250, 256, 260

(2006)).    Accordingly, the Court DENIES the motions for summary

judgment as to count I, the First Amendment claim.

       D.   State Law Free Speech Claims

       In count II, Hayes alleges that his termination violated

the Massachusetts Civil Rights Act (the “MCRA”).          Am. Compl. ¶

247.   The MCRA is the “state-law analogue to 42 U.S.C. § 1983

that provides a statutory civil cause of action against those

who ‘interfere’ with the exercise or enjoyment of rights secured

by federal or state law.”       Nolan v. CN8, 656 F.3d 71, 76 (1st

Cir. 2011) (citing Mass. Gen. Laws ch. 12, § 11H).           “To

establish a claim under the MCRA the plaintiff must prove that

‘(1) [his] exercise or enjoyment of rights secured by the

Constitution or laws of either the United States or of the

Commonwealth, (2) [has] been interfered with, or attempted to be

interfered with,’ by a person within the meaning of the act, and

‘(3) that the interference or attempted interference was by

threats, intimidation or coercion.’”        Williams v. O’Brien, 78

Mass. App. Ct. 169, 173 (2010) (alterations in original)

(quoting Swanset Development Corp. v. City of Taunton, 423 Mass.

390, 395 (1996)).

       Here, it is undisputed that Hayes was an at-will employee.

IXP’s Facts ¶ 3.     Nor is it genuinely disputed that Hayes was

                                     21
     Case 1:19-cv-12042-WGY Document 67 Filed 10/27/20 Page 22 of 24



never threatened, intimated, or coerced by IXP in any way other

than his termination.    Id. ¶¶ 49-51.    Those facts are fatal to

Hayes’ MCRA claim, because terminating an at-will employee is

not actionable under the MCRA.     Nolan, 656 F.3d at 77-79 (citing

Webster v. Motorola, Inc., 418 Mass. 425, 430 (1994)).

Accordingly, the Court GRANTS IXP’s motion for summary judgment

as to count II.

    E.      Wrongful Termination -- Count XII

    Count XII alleges that Hayes’ termination as a result of

the Statement was wrongful under Massachusetts law because his

speech was protected by the First Amendment.        Am Compl. ¶ 272.

“As an exception to the general rule that an employer may

terminate an at-will employee at any time with or without cause,

[Massachusetts courts] have recognized that an at-will employee

has a cause of action for wrongful termination only if the

termination violates a clearly established public policy.”             King

v. Driscoll, 418 Mass. 576, 582 (Mass. 1994) (citations

omitted).    The public policy exception has been interpreted

narrowly, since to do otherwise would “convert the general rule

. . . into a rule that requires just cause to terminate an at-

will employee.”   Id. (citations omitted); accord Surprise v.

Innovation Group, Inc., 925 F. Supp. 2d 134, 148 (D. Mass. 2013)

(Saylor, J.) (noting that wrongful termination claims are “a



                                   22
     Case 1:19-cv-12042-WGY Document 67 Filed 10/27/20 Page 23 of 24



narrow exception to the general rule of at-will employment in

Massachusetts”).

    “The public policy exception makes redress available to

employees who are terminated for asserting a legal right (e.g.,

filing a workers’ compensation claim), for doing what the law

requires (e.g., serving on a jury), or for refusing to disobey

the law (e.g., refusing to commit perjury).”        Upton v. JWP

Businessland, 425 Mass. 756, 757 (1997).       “It is for the judge,

not the jury, to ‘determine whether, on the evidence, there is a

basis for finding that a well-defined, important public policy

has been violated.’”    Flynn v. City of Boston, 59 Mass. App. Ct.

490, 493 (2003) (quoting Mello v. Stop & Shop Cos., 402 Mass.

555, 561 n.7 (1988)).    If the Court so determines, then it puts

to the jury the question of whether the employee was in fact

fired on the basis of that protected conduct.        Id. at 493-94.

    The Court rules that asserting one’s right to free speech

under the First Amendment is a well-defined, important public

policy for purposes of Massachusetts’ wrongful termination cause

of action.   Cf. Minahan v. Town of East Longmeadow, No. 12–cv–

30203–MAP, 2014 WL 7883586, at *20 (D. Mass. Sept. 11, 2014)

(Hennessy, M.J.), adopted in relevant part, 2015 WL 668451, at

*1 (D. Mass. Feb. 17, 2015) (Ponsor, J.).       As explained above,

it is a question for the jury whether Hayes’ termination in fact



                                   23
     Case 1:19-cv-12042-WGY Document 67 Filed 10/27/20 Page 24 of 24



violated his First Amendment rights.      The Court therefore DENIES

IXP’s motion for summary judgment as to count XII.

III. CONCLUSION

    For the reasons stated above, the Court DENIES the motions

for summary judgment as to counts I and XII, but GRANTS IXP’s

motion for summary judgment as to count II.



    SO ORDERED.

                                             /s/ __________________
                                             WILLIAM G. YOUNG
                                             U.S. DISTRICT JUDGE




                                   24
